DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 06/21/2022. Claims 1, 7 and 12 are amended. Claims 1-19 are currently pending.
The rejection of claim 7 under 35 U.S.C. 112(b) has been withdrawn in view of applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/21/2022, with respect to the rejection(s) of claim(s) 1-4, 6-13 and 15-19 under 35 U.S.C. 103 as being unpatentable over Holsten in view of Almond; claim 5 under 35 U.S.C. 103 as being unpatentable over Holsten in view of Almond and Flatland; and claim 14 under 35 U.S.C. 103 as being unpatentable over Holsten in view of Almond and Reid, have been fully considered but are not persuasive, in combination with the amendments to the claims. The rejection has been modified, necessitated by the amendments to the claims.
	Applicant argues Almond discloses lateral movement of the instrument cannot open the jaws, and therefore teaches away from the newly added claim limitations (Remarks, pg. 7).
	In response to applicant’s argument, it is respectfully submitted the newly added claim limitations describe radial positioning of the flange seal member and movement of the flange seal member with respect to the instrument valve housing, as opposed to lateral movement of an insertable shaft within the device. Accordingly, as discussed below, since Almond describes radial positioning of the jaws being adjustable, since jaws are moved radially inwardly and outwardly, the combination in Holsten (as modified) meets the claimed limitations.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “centering mechanism” in claims 1 and 12.
	Para. [0046] of the instant spec. describes the centering mechanism including an annular base and a plurality of spokes. “Centering mechanism” uses the generic placeholder “mechanism” coupled with the term “centering”, which is functional in that the limitation alternatively recites a mechanism for centering, and the term “mechanism” is not preceded by a structural modifier since the term “centering” does not imply any structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Holsten (US 2019/0059938) in view of Almond (US 2002/0072713 A1) (all references previously of record).
	Regarding claim 1, Holsten discloses (abstract; paras. [0018]-[0025]; figs. 1-4) a surgical access assembly comprising: 
	an instrument valve housing defining a cavity (housing of access assembly 10 incorporating seal assembly 100 and cannula housing 12 including zero closure valve 22, para. [0018]); and 
	a seal assembly (100) disposed within the cavity of the instrument valve housing (para. [0019]; figs. 1 and 4), the seal assembly including: 
		a flange seal member (110, para. [0020]; fig. 3) including an annular member (depicted as annular, fig. 3), a flange portion extending from the annular member (outer flange 116), and a seal portion (inner seal portion 118) supported by the annular member and defining an opening dimensioned to receive a surgical instrument in a sealing relation (118 defines seal passage and supported by flange 116 of seal member 110, para. [0020]), the flange portion including a first arcuate portion (flange 116 depicted as arcuate, fig. 3) adjustably engaging the instrument valve housing in a sealing relation (flange 116 of seal member 110 adjustably engages housing of access assembly via centering collar 122, which biases seal member 110 through engagement with seal housing 102 during manipulation of a surgical object, paras. [0020] and [0024]) irrespective of a radial position of the flange seal member with respect to the instrument valve housing (provides adjustable engagement since centering collar 122 biases seal member 110 to minimize offset, which accounts for radial positioning with respect to seal housing 102, paras. [0020] and [0024]); and 
		a centering mechanism (centering collar 122, which corresponds to the structure disclosed for the centering mechanism interpreted under 112(f), para. [0020]) for maintaining the seal assembly centered within the cavity of the instrument valve housing (para. [0020]).
	However, Holsten fails to disclose the flange portion including a second arcuate portion adjustably engaging the instrument valve housing in a sealing relation irrespective of a radial position of the flange seal member with respect to the instrument valve housing, the first arcuate portion and the second arcuate portion having a parabolic profile.
	Almond teaches (para. [0032]; fig. 1), in the same field of endeavor, a surgical seal including an instrument housing (housing of seal as depicted in fig. 1), and a flange seal member including a flange portion (jaws 6, fig. 1) including first and second arcuate portions (inwardly facing tooth 16 and outwardly facing hook portion 7 both including generally arcuate portions, para. [0032]; fig. 1) adjustably engaging the instrument housing in a sealing relation (hook portion 7 engages diaphragm flange 17, tooth portion 16 engages shaft of surgical instrument via carrier plate 18, para. [0032]) irrespective of a radial position of the flange seal member with respect to the instrument valve housing (continues to adjustably engage structures through carrier plate 18 along varying radial positions by dilating lip 5 of gasket, para. [0032]), the first and second arcuate portions having a parabolic profile (tooth 16 and hook portion 7 generally bowl-shaped and therefore have a parabolic profile, fig. 1), for the purpose of providing a structure moving into and out of engagement with the shaft that forms a continuous annular shield, protecting the less flexible body of the diaphragm from damage by trocars and providing a generally even frictional force irrespective of the diameter of the shaft (paras. [0032] and [0041]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Holsten’s flange seal member to include first and second arcuate portions of the flange as claimed, as taught by Almond, in order to provide a structure moving into and out of engagement with the shaft that forms a continuous annular shield, protecting less flexible structures from damage by trocars and providing a generally even frictional force irrespective of the diameter of the shaft.
	Regarding claim 2, Holsten (as modified) teaches the device of claim 1.
	However, Holsten (as modified) fails to teach wherein the flange seal member is integrally formed as a single construct.
	The claimed limitation wherein the flange seal member is “integrally formed as a single construct” is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113.
	Thus, even though Holsten (as modified) is silent as to the process of forming the flange seal member, it appears that the product in Holsten (as modified) would be the same or similar as that claimed, especially since both applicant’s product and the prior art product include a flange seal member (fig. 3 of Holsten, fig. 5 of published application).
	Regarding claim 3, Holsten (as modified) teaches the device of claim 1. Holsten (as modified) further teaches wherein the first arcuate portion extends radially inwards from the annular member (combination of Holsten and Almond further teaches inwardly facing tooth 16 extending radially inwards relative to outer flange 116, para. [0032] of Almond).
	Regarding claim 4, Holsten (as modified) teaches the device of claim 1. Holsten (as modified) further teaches wherein the second arcuate portion extends radially outwards from the annular member (combination of Holsten and Almond further teaches outwardly facing hook portion 7 extending radially outwards relative to outer flange 116, since Almond teaches hook portion 7 radially outwards of inward facing tooth 16, para. [0032] of Almond).
	Regarding claim 6, Holsten (as modified) teaches the device of claim 1. Holsten (as modified) further teaches wherein the first and second arcuate portions define a recess therebetween (annotated fig. 1 of Almond).

    PNG
    media_image1.png
    853
    642
    media_image1.png
    Greyscale

Annotated Figure 1 of Almond
	Regarding claim 7, Holsten (as modified) teaches the device of claim 1. Holsten (as modified) further teaches wherein at least one of the first or second arcuate portions is configured to contact a surface of the instrument valve housing (hook portion 7 configured to engage surface of the seal structure/housing and therefore capable of contacting surface of valve housing, para. [0032] of Almond, para. [0020] of Holsten).
	Regarding claim 8, Holsten (as modified) teaches the device of claim 1. Holsten further discloses wherein the centering mechanism includes an annular base (122) and a plurality of spokes (124) extending radially from the annular base (para. [0020]; fig. 3 of Holsten).
	Regarding claim 9, Holsten (as modified) teaches the device of claim 8. Holsten further discloses wherein the annular base of the centering mechanism is disposed about the annular member of the flange seal member (centering collar 122 disposed about periphery of seal member 110, para. [0020] of Holsten).
	Regarding claim 10, Holsten (as modified) teaches the device of claim 9. Holsten further discloses wherein the seal assembly further includes a retaining frame assembly including first and second frames (upper retainer 112 and lower retainer 114, para. [0020]; fig. 3) securing the flange seal member and the centering mechanism to move as a single construct (retained within retainers 112 and 114, paras. [0020] and [0023]).
	Regarding claim 11, Holsten (as modified) teaches the device of claim 10. Holsten further discloses wherein the first frame includes a plurality of pins (138, para. [0023]) extending through the flange seal member and into a circular groove defined in the second frame (extends through apertures in seal member for reception within apertures in lower seal retainer 114, para. [0023]; fig. 3).


	Regarding claim 12, Holsten discloses (abstract; paras. [0018]-[0025]; figs. 1-4) a surgical access assembly comprising: 
	a cannula (cannula sleeve 14, para. [0018]); 
	an instrument valve housing detachably coupled to the cannula (seal assembly 100 detachably coupled to cannula assembly 10 and cannula housing 12 including zero closure valve 22, para. [0018]); and 
	a seal assembly (100) adjustably supported within the instrument valve housing (para. [0019]; figs. 1 and 4), the seal assembly including: 
		a flange seal member (110, para. [0020]; fig. 3) including an annular member (depicted as annular, fig. 3), a flange portion extending from the annular member (outer flange 116), and a seal portion (inner seal portion 118) extending radially inward from the annular member (fig. 3) and defining an opening dimensioned to receive a surgical instrument in a sealing relation (118 defines seal passage and supported by flange 116 of seal member 110, para. [0020]), the flange portion spaced apart from the seal portion (fig. 3 depicts flange 116 spaced from inner seal portion 118), the flange portion including a first arcuate portion (flange 116 depicted as arcuate, fig. 3); and 
		a centering mechanism (centering collar 122, which corresponds to the structure disclosed for the centering mechanism interpreted under 112(f), para. [0020]) configured to bias the seal assembly towards a generally centered position within the instrument valve housing (para. [0020]).
	However, Holsten fails to disclose the flange portion including a first arcuate portion and a second arcuate portion extending in opposite directions from the annular member to provide a seal against the instrument valve housing as the flange seal member moves relative to the instrument valve housing.
	Almond teaches (para. [0032]; fig. 1), in the same field of endeavor, a surgical seal including an instrument housing (housing of seal as depicted in fig. 1), and a flange seal member including a flange portion (jaws 6, fig. 1) including first and second arcuate portions (inwardly facing tooth 16 and outwardly facing hook portion 7 both including generally arcuate portions, para. [0032]; fig. 1) extending in opposite directions from the annular member to provide a seal against the instrument valve housing (tooth 16 and hook portion 7 extend radially inward/outward, respectively, to seal against diaphragm 17 of seal via carrier plate 18, para. [0032]) as the flange seal member moves relative to the instrument valve housing (jaws move radially inwardly and outwardly, para. [0032]), for the purpose of providing a structure moving into and out of engagement with the shaft that forms a continuous annular shield, protecting the less flexible body of the diaphragm from damage by trocars and providing a generally even frictional force irrespective of the diameter of the shaft (paras. [0032] and [0041]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Holsten’s flange seal member to include first and second arcuate portions of the flange as claimed, as taught by Almond, in order to provide a structure moving into and out of engagement with the shaft that forms a continuous annular shield, protecting less flexible structures from damage by trocars and providing a generally even frictional force irrespective of the diameter of the shaft.
	Regarding claim 13, Holsten (as modified) teaches the device of claim 12. Holsten (as modified) further teaches wherein at least a portion of the seal portion of the flange seal member is in a superposed relation with the first arcuate portion of the flange portion (combination of Holsten and Almond further teaches tooth 16 extending radially inward and therefore in superposed relation with at least a portion of seal portion 118, para. [0032] of Almond, fig. 3 of Holsten).
	Regarding claim 15, Holsten (as modified) teaches the device of claim 12. Holsten (as modified) further teaches wherein the first and second arcuate portions define a parabolic profile (tooth 16 and hook portion 7 generally bowl-shaped and therefore have a parabolic profile, fig. 1 of Almond).
	Regarding claim 16, Holsten (as modified) teaches the device of claim 12. Holsten (as modified) further teaches wherein the first and second arcuate portions are configured for respective planar contacts with the instrument valve housing (inwardly facing tooth 16 and outwardly facing hook portion 7 configured for planar contact with diaphragm 17 and instrument shaft, therefore Holsten (as modified) would be capable of planar contact with seal housing 102, para. [0032] of Almond, figs. 1-4 of Holsten).
	Regarding claim 17, Holsten (as modified) teaches the device of claim 12. Holsten (as modified) further teaches wherein the first and second arcuate portions of the flange portion are configured to engage a first surface orthogonal to a longitudinal axis defined by the cannula (tooth 16 and hook portion 7 configured to engage orthogonal surfaces to a longitudinal axis of the device, since flange 116 of Holsten includes an orthogonal orientation relative to the longitudinal axis and tooth 16/hook portion 7 move radially inwardly/outwardly to engage an instrument and are therefore capable of engaging surfaces at varying degrees due to radial movement, para. [0032] of Almond, fig. 3 of Holsten).
	Regarding claim 18, Holsten (as modified) teaches the device of claim 12. Holsten (as modified) further teaches wherein the second arcuate portion of the flange portion is configured to engage a second surface orthogonal to the first surface in a sealing relation (hook portion 7 configured to engage diaphragm flange 17 and movable radially inwardly/outwardly, therefore capable of engaging a surface orthogonal to a first surface in a sealing relation at varying degrees due to radial movement, para. [0032] of Almond).
	Regarding claim 19, Holsten (as modified) teaches the device of claim 12.
	However, Holsten (as modified) fails to teach wherein the flange seal member is monolithically formed.
	The claimed limitation wherein the flange seal member is “monolithically formed” is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113.
	Thus, even though Holsten (as modified) is silent as to the process of forming the flange seal member, it appears that the product in Holsten (as modified) would be the same or similar as that claimed, especially since both applicant’s product and the prior art product include a flange seal member (fig. 3 of Holsten, fig. 5 of published application).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Holsten in view of Almond as applied to claim 1 above, and further in view of Flatland (US 5752938).
	Regarding claim 5, Holsten (as modified) teaches the device of claim 1. 
	However, Holsten (as modified) fails to teach wherein the flange portion is formed of a resilient or elastic material.
	Flatland teaches (col. 5 line 47-col. 6 line 6; fig. 1), in the same field of endeavor, a seal assembly (30) including a flange portion (54) formed of an elastic material (seal 30 formed of elastomeric material).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the flange portion of an elastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Holsten in view of Almond as applied to claim 12 above, and further in view of Reid (US 2017/0095269 A1).
	Regarding claim 14, Holsten (as modified) teaches the device of claim 12. 
	However, Holsten (as modified) fails to teach wherein the first and second arcuate portions of the flange portion are symmetric.
	Reid teaches (para. [0070]; figs. 2 and 4), in the same field of endeavor, a cannula seal assembly including first and second arcuate portions (support ribs 56 and 57, depicted as generally arcuate, fig. 2) being symmetric (symmetrically spaced, para. [0070]), for the purpose of keeping resistance to motion constant in all lateral directions (para. [0070]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Holsten’s (as modified) device to include the first and second arcuate portions being symmetric as claimed, as taught by Reid, in order to keep resistance to motion constant in all lateral directions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2005/0059934 A1 to Wenchell, disclosing flange portions including a parabolic profile.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771 

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771